           Case 1:20-cr-10128-MLW Document 123 Filed 01/19/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
            v.                      )               Criminal No. 20-10128-MLW
                                    )
KEENAM “KASON” PARK,                )
                                    )
            Defendant               )
____________________________________)

                       ASSENTED-TO MOTION FOR ORDER OF
                 RESTITUTION AND ENTRY OF AMENDED JUDGMENT

       The government, with the assent of defendant Keenam Park, respectfully requests that the

Court enter an order directing the defendant to pay $7,332,407.79 in restitution to the victims

identified in Exhibit 1, attached hereto. The government further requests that the Court enter an

amended judgment incorporating the $7,332,407.79 restitution figure and the attached victim list,

which lists the victims by victim identification number.1 Upon entry of the amended judgment,

the government will provide the Clerk’s Office with a list containing the victims’ names, contact

information, and loss amounts.

       In support of this motion, the government states that, with respect to the school victims,

the loss amounts are based in part on information contained in the Excel spreadsheet prepared by

representatives of EduBoston, as referenced in paragraph 43 of the Presentence Investigation

Report. The government contacted (or attempted to contact2) the affected schools to confirm the


       1
         The government has separately provided defense counsel and the Probation Office with
a copy of the victim list containing the victims’ names.
       2
          Several of the schools have permanently closed. The government was unable to make
contact with a representative of one such school and therefore used the “tuition due” amount set
forth in the EduBoston spreadsheet as that school’s loss figure.
           Case 1:20-cr-10128-MLW Document 123 Filed 01/19/21 Page 2 of 3




tuition amounts owed.3 Some schools confirmed the amounts as set forth in the EduBoston

spreadsheet, while others provided different amounts and explained the difference. For example,

the loss amount for Cape Cod Academy was reduced by the amount the school has recovered to

date in connection with its civil lawsuit.

       With respect to the student victims, the loss amounts are based primarily on responses to

a questionnaire that was prepared and distributed by the government. Each of the students listed

in Exhibit 1 (or a parent/other representative of the student) completed a questionnaire and/or

provided supporting documentation to show amounts paid to EduBoston in advance for the

2020-2021 academic year and/or amounts paid to EduBoston for the 2019-2020 academic year

that were not waived or otherwise covered (e.g., instances in which 2019-2020 tuition was not

waived by the school and had to be re-paid by the student or, more commonly, where the student

had to re-pay the host family fee or re-purchase insurance).

       Accordingly, the government, with the assent of the defendant, respectfully requests that

the Court order the defendant to pay $7,332,407.79 in restitution to the victims listed in Exhibit

1, and enter an amended judgment incorporating said restitution and the attached victim list.


                                                     Respectfully submitted,

                                                     ANDREW E. LELLING
                                                     United States Attorney

                                             By:     /s/ Leslie A. Wright
                                                     LESLIE A. WRIGHT
                                                     Assistant United States Attorney

Date: January 19, 2021

       3
         One of the schools included in the attached victim list does not appear in the EduBoston
spreadsheet as a school with tuition due. The government became aware of this school’s status as
a victim via direct communication with a representative of the school.

                                                2
         Case 1:20-cr-10128-MLW Document 123 Filed 01/19/21 Page 3 of 3




                                       Certificate of Service
        I hereby certify that this document was filed through the ECF system on January 19, 2021
and will be sent electronically to the registered participants identified on the Notice of Electronic
Filing (NEF).

                                              By:     /s/ Leslie A. Wright
                                                      LESLIE A. WRIGHT
                                                      Assistant United States Attorney




                                                 3
